DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the preliminary amendment filed 3/4/2021.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a pressure sensor system and the components it includes, however it does not disclose an improvement made by the sensor system. Furthermore, the abstract is not a single paragraph within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Sensor System with Improved Measurement Accuracy.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volkswagen AG DE102014211856 (hereinafter “Volkswagen”).
Regarding claim 13, Volkswagen discloses a membrane (membrane-4) comprising: a hydrophobic region (coating-7), wherein the membrane is configured to be used in a pressure sensor system (Absolute pressure sensor-1,Fig 1).
Regarding claim 14, Volkswagen discloses a pressure sensor system (sensor-1) comprising: a housing (chamber-2); at least one media supply line (opening-6); and a pressure-sensitive element (membrane-4) comprising at least one membrane with a hydrophobic region (coating-7).
Regarding claim 15, Volkswagen discloses the membrane (membrane-4) is suitable to be used in a vertical orientation in the pressure sensor system. (See Fig 1)
Regarding claim 16, Volkswagen discloses the media supply line (opening-6) has a critical surface, wherein the critical surface encloses with a horizontal auxiliary surface an angle of depression,                  
                    β
                     
                    w
                    i
                    t
                    h
                     
                    
                        
                            O
                        
                        
                            0
                        
                    
                    <
                    β
                    ≤
                    
                        
                            90
                        
                        
                            0
                        
                    
                     
                
            and wherein the critical surface does not form any undercuts. (See Fig 1-2, Paragraph 0049)
Regarding claim 17 ,Volkswagen discloses the pressure-sensitive element (membrane-4) is fixed in the housing (chamber-2) by adhesive bonds comprising a media-resistant adhesive.
	Regarding claim 18 ,Volkswagen discloses the membrane (membrane-4) has a diameter which is a diameter of a part of the media supply line (opening-6) that is in direct contact with the pressure-sensitive element (membrane-4 has electrical resistors-5). (Paragraph 0049-0050, Figs 1-2)
Regarding claim 19, Volkswagen discloses the membrane (membrane-4) consists of a membrane material which is selected from the group consisting of metals and silicon. (Paragraph 0034)
Regarding claim 20, Volkswagen discloses the hydrophobic region (coating-7) of the membrane (membrane-4) has a plurality of hierarchically arranged micrometer-sized and submicrometer-sized units consisting of the membrane material, and wherein a single micrometer-sized unit has a diameter of from 1 pm to 5 pm and a single submicrometer-sized unit has a diameter of < 1 pm. (Paragraph 0029)
Regarding claim 21, Volkswagen discloses the hydrophobic region (coating-7) of the membrane (membrane-4) consisting of an additional hydrophobic layer containing a hydrophobic material selected from fluorosilanes. (Paragraph 0034)
Regarding claim 22, Volkswagen discloses a method for producing a pressure sensor system (sensor-1), the method comprising: providing a housing (chamber-2) comprising at least one media supply line (opening-6); providing a sensor core; providing an inert oil (gas tight design); providing a membrane (membrane-4); producing a hydrophobic region (coating-7) on the membrane; producing a pressure-sensitive element (membrane-4 includes resistors-5) from the sensor core, the inert oil and the membrane with the hydrophobic region; and fixing the pressure-sensitive element in the housing by adhesive bonds in order to obtain the pressure sensor system. (Paragraph 0049-0050, Fig 1-2)
Regarding claim 23, Volkswagen discloses the hydrophobic region (coating-7) of the membrane (membrane-4) is produced in such that a non-hydrophobic region of the membrane that is to become the hydrophobic region is coated with an additional hydrophobic layer. (Paragraph 0049-0050, Fig 1-2)
Regarding claim 24, Volkswagen discloses the hydrophobic region (coating-7) of the membrane (membrane-4) is produced by a heat treatment of a non-hydrophobic region of the membrane that is to become the hydrophobic region, and wherein the heat treatment is performed in a medium which is selected from a mass comprising air, reactive gases, reactive solutions and plasma. (Paragraph 0049-0050, Fig 1-2)

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855